Morgan, J.
(concurring) — I concur with the majority. I write only to point out that this whole problem could have been avoided if defense counsel had made a motion to withdraw when he first learned that his client wanted to fire him. See CrR 3.1(e).2 If counsel had moved to withdraw at that time, the trial court would have been advised of the defendant's dissatisfaction with court appointed counsel, and it would have been able to continue original counsel or substitute new counsel well in advance of trial. No motion was made, however, and the trial court did not learn of defendant's dissatisfaction with counsel until 1 judicial day prior to trial. By that time, the court had only two options, neither of which seems to have been desirable: (1) Require original counsel to proceed (an option the court might well *646have embraced, in view of the lack of a timely motion to withdraw pursuant to CrR 3.1(e)), or (2) appoint new counsel and continue the trial date so new counsel could prepare. As the majority demonstrates, the trial court did not have the option of requiring the defendant to proceed pro se, where the defendant was (a) indigent and (b) expressly requesting that he be provided with court appointed counsel.

 CrR 3.1(e) provides:
"Whenever a criminal cause has been set for trial, no attorney shall be allowed to withdraw from said cause, except upon written consent of the court, for good and sufficient reason shown."